DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, & 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Sudo et al. US Patent Application Publication 2015/0194730.
Regarding Claim 1, Sudo et al. teaches a patch antenna (Figs. 1-4 Par. 0037) comprising: 
a dielectric layer (2 Figs. 1-4 Par. 0039, 0040, 0067) in which a patch conductor (13 Figs. 1-4 Par. 0037) and a signal line (7, 8 Figs. 1-4 Par. 0042) are provided; 
a feed conductor (14 Figs. 1-4 Par. 0049) provided perpendicularly to the patch conductor so as to connect a feed point for the patch conductor (Figs. 1, 3); 
a first ground pattern (11 Figs. 1-4 Par. 0037) provided between the patch conductor and the signal line (area of 11 next to 7, 8 is between patch 13 and signal line 7, 8 as seen in Fig. 1); and 
a second ground pattern (6 Figs. 1-4 Par. 0041) provided on an opposite side to the first ground pattern with respect to the signal line (6 Figs. 1-4), 
wherein the dielectric layer has a first region (4 Figs. 1-4 Par. 0039) and a second region (5 Figs. 1-4 Par. 0039) having a thickness smaller than that of the first region (4 is thicker than 5 as seen in Figs. 1-4), 
wherein the patch conductor is provided on the first region of the dielectric layer (13 provided on 4 Figs. 1-4), and 
wherein the first signal line is formed over the first and second regions of the dielectric layer (7, 8 formed over 4 & 5 as seen in Fig. 3).
Regarding Claim 2, Sudo et al. teaches wherein the second ground pattern is formed over the first and second regions of the dielectric layer (6 is formed over 4 & 5 as seen in Fig. 3).
Regarding Claim 3, Sudo et al. teaches wherein one surface of the first region of the dielectric layer and one surface of the second region of the dielectric layer are coplanar (bottom surface of 4 and top surface of 5 are coplanar as seen in Fig. 3).
Regarding Claim 5, Sudo et al. teaches further comprising: another signal line (9, 10 Figs. 1-4 Par. 0043) provided in the dielectric layer; and another feed conductor (15 Figs. 1-4 Par. 0050) provided perpendicularly to the patch conductor and connecting another feed point for the patch conductor (Figs. 1-4), wherein another signal line is formed over the first and second regions of the dielectric layer (7, 8 formed over 4 & 5 as seen in Fig. 4).
Regarding Claim 6, Sudo et al. teaches wherein the patch conductor is disposed on an outermost surface of the dielectric layer (13 on outermost surface 2 & 4 as seen in Fig. 3).
Regarding Claim 7, Sudo et al. teaches further comprising a parasitic patch conductor (16 Figs. 1-4 Par. 0037) provided in the dielectric layer so as to overlap the patch conductor (overlap seen in Figs. 1-4).
Regarding Claim 8, Sudo et al. teaches wherein a plurality of sets of the patch conductor (13 & 16 Figs. 1-4 Par. 0037), signal line (7, 8 / 9, 10 Figs. 1-4 Par. 0042, 0043), and feed conductor (14 & 15 Figs. 1-4 Par. 0049, 0050) are provided in an array (Figs. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. US Patent Application Publication 2015/0194730 and Watanabe et al. US Patent Application Publication 2006/0038723.
Regarding Claim 4, Sudo et al. teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein the second region is configured to be bendable.
However, Watanabe et al. teaches “the printed circuit board on which the dielectric member is mounted may be a flexible printed circuit board. In this way” (Par. 0038).
In this particular case, providing a region of a dielectric configured to be bendable / flexible is common and well known in the antenna art as evident by the teachings of Watanabe et al. “the printed circuit board on which the dielectric member is mounted may be a flexible printed circuit board. In this way, it is easy to realize a shape of antenna that is effective for housing the antenna in a small space” (Par. 0038) and “since the printed circuit board 56 is made up of a flexible printed circuit board, it is possible to realize an efficient shape of antenna that can be housed within a small space inside a small radio communication device” (Par. 0122).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the second region of Sudo et al. to be bendable based on the teachings of Watanabe et al. as a result effect in order to obtain an effective antenna in a small place.
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845